DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovacevich et al (U.S. 7,516,914).
As for Claim 1, Kovacevich discloses a reel based closure device for tightening an article comprising:
a housing (336) having an interior region (interior region of 336 defined by wall 338);
a spool (314) rotatably positioned within the interior region of the housing, the spool being configured so that a tension member is windable about the spool to tighten the article (See Col. 6 lines 60-67);
a pawl component (316) operably coupled with the spool to allow the spool to rotate in a first direction within the housing’s interior region while preventing rotation of the spool in a second direction (See col. 8 lines 34-40);
a knob (382) rotatably coupled with the housing and operably coupled with the spool such that a rotation of the knob causes the spool to rotate within the housing’s interior region in the first direction to wind the tension member about the spool (See Figs. 4A-4B); and
a central boss (302) that protrudes axially into the interior region of the housing, through an aperture of the spool (aperture of the spool 314), and through an aperture of the pawl component (aperture of the pawl component 316) such that the spool is rotatable relative to the central boss (see Figs. 4A-4B).
2. (New) The reel based closure device of claim 1, wherein the central boss extends axially downward from a lower surface of the knob (see Figs. 4A-4B).
3. (New) The reel based closure device of claim 2, wherein the central boss is a component of the knob (see Figs. 4A-4B).
4. (New) The reel based closure device of claim 2, wherein the central boss is cylindrically shaped having a substantially uniform outer diameter (see Figs. 4A-4B).
9. (New) The reel based closure device of claim 1, wherein the central boss includes a pair of arms (384) that extend radially outward and that detachably couple with a bottom end of the housing (See Col. 8 lines 10-23).
10. (New) The reel based closure device of claim 9, wherein the central boss includes a relatively flat bottom member that spans the housing (See Figs. 4A-5B).
11. (New) The reel based closure device of claim 9, wherein a distal end of each arm of the pair of arms includes an axially extending tab that extends axially upward about the bottom end of the housing (See Figs. 4A-5B).
As for Claim 12, Kovacevich discloses a reel based closure device comprising:
a housing (336) having an interior region;
a spool (314) rotatably positioned within the interior region of the housing;
a tightening member (306) rotatably coupled with the housing and operably coupled with the spool such that an operation of the tightening member causes the spool to rotate within the housing in a first direction to wind a tension member about the spool; and
a central boss (302) that protrudes axially into the interior region of the housing and through an aperture of the spool (aperture of spool 314) such that the spool is rotatable relative to the central boss.
13. (New) The reel based closure device of claim 12, wherein the central boss extends axially downward from a lower surface of the tightening member (See Col. 8 lines 10-23).
14. (New) The reel based closure device of claim 13, wherein the central boss is a component of the tightening member (See Col. 8 lines 10-23).
15. (New) The reel based closure device of claim 13, wherein the central boss is cylindrically shaped having a substantially uniform outer diameter (See Col. 8 lines 10-23).
18. (New) The reel based closure device of claim 12, wherein a distal end of the central boss engages with a pawl component (316) to maintain the pawl component in an axially raised position (See Col. 8 lines 10-23).
20. (New) The reel based closure device of claim 12, wherein the central boss is configured to couple with a bottom end of the housing (See Figs. 4A-5B).
Allowable Subject Matter
Claims 5-8, 16-17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677